Citation Nr: 1228001	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California on behalf of the RO in Honolulu, Hawaii.  This case was previously before the Board in August 2011.

The Veteran was afforded a hearing before the Board, sitting at the Honolulu RO, in May 2011, before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  Consequently, in March 2012, the Board advised the Veteran by letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  38 C.F.R. § 20.707.  In addition, the Veteran was asked whether he desired to have a new Board hearing.  In March 2012 the Veteran declined the offer for another hearing.

Evidence pertinent to the matter on appeal has been received subsequent to the September 2011 supplemental statement of the case.  The Veteran, through his representative, has waived initial RO consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unemployable due to service-connected disability.  The Veteran is service-connected for low back disability, rated as 40 percent disabling, left ankle disability, rated as 20 percent disabling, and right knee disability, rated as 10 percent disabling; the combined service-connected disability rating is 60 percent.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU rating (a veteran must have one service-connected disability rated at 60 percent or higher or two or more service-connected disabilities, with one disability rated at 40 percent or higher, with a combined rating of 70 percent or higher).  As such, the criteria for a total rating under the provisions of 38 C.F.R. § 4.16(a) are not met.

The evidence in the claims file, however, reasonably raises the question of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability pursuant to 38 C.F.R. § 
4.16(b).  In this regard, while he also has significant nonservice-connected disabilities, such as fibromyalgia, it appears that the Veteran's physician and chiropractor, in statements dated in December 2009, linked the Veteran's unemployability in large part to his spinal problems.  In the same manner, records from the Social Security Administration (SSA) found the Veteran to be unemployable, with the primary diagnosis being back disability.  While not binding, the SSA's determination as to the Veteran's employability is relevant evidence.  In a related matter, it is unclear to the Board whether the Veteran is still attending or was able to continue attending college coursework.

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however (as in this case), consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. § 4.16(b), and further may determine, after an initial review by the authorities pursuant to § 4.16(b), the propriety of assigning an extraschedular evaluation.

Accordingly, the Board determines that remand for consideration of the issue of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  After any necessary development has been completed, the case should be forwarded to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating for the Veteran's TDIU claim pursuant to the provisions of 38 C.F.R. § 4.16(b).

2.  Thereafter, VA should readjudicate the TDIU issue.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


